EXHIBIT 10.1
 

 
AMENDED AND RESTATED
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into on December 28, 2010, effective January 1, 2011, by and between
Wireless Ronin Technologies, Inc., a corporation duly organized and existing
under the laws of the State of Minnesota, with a place of business at Baker
Technology Plaza, 5929 Baker Road, Suite 475, Minnetonka, Minnesota 55345
(hereinafter referred to as the “Company”), and Scott W. Koller, a resident of
the state of Minnesota (hereinafter referred to as “Executive”).  This Agreement
amends and restates in its entirety the Executive Employment Agreement dated
April 1, 2006, as amended on May 8, 2008 and December 31, 2008, by and between
the Company and Executive (the “Original Agreement”).
 
BACKGROUND OF AGREEMENT
 
·
The Company desires to continue to employ Executive as its President and desires
to employ Executive as its Chief Executive Officer, and Executive desires to
accept such employment.

 
·
This Agreement provides, among other things, for base compensation for
Executive, a term of employment and severance payments in certain circumstances.

 
·
This Agreement contains a release of claims by Executive in favor of the
Company.

 
In consideration of the foregoing, the Company and Executive agree as follows:
 
ARTICLE 1
 
EMPLOYMENT
 
1.01   The Company hereby agrees to employ Executive subject to and pursuant to
the terms of this Agreement, and Executive agrees to such employment as its
President and Chief Executive Officer, and shall hold such titles under the
terms of this Agreement.  Executive’s primary place of employment shall be the
Company’s executive offices in Minnetonka, Minnesota.
 
1.02   Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by the principal executive officer of a
public company of similar size and industry; provided, however, that the Board
of Directors of the Company (the “Board”) reserves the right, in its sole
discretion, to reassign Executive to the position of President and Chief
Operating Officer on or before December 31, 2011, without such reassignment
constituting a termination, providing Executive with Good Reason (as defined in
Section 6.08), or creating any liability to the Company.  Executive shall also
render such additional services and duties within the scope of Executive’s
experience and expertise as may be reasonably requested of him from time to time
by the Board.  Further, the Board of the Company may from time to time in its
 
 
 

--------------------------------------------------------------------------------

 
discretion redefine the duties and responsibilities of Executive as it
determines the needs of the Company’s business warrant.
 
1.03   Executive shall report to the Board or any committee thereof as the Board
shall direct, and shall generally be subject to direction, orders, and advice of
the Board.
 
ARTICLE 2
 
BEST EFFORTS OF EXECUTIVE
 
2.01   Executive shall use his best efforts and abilities in the performance of
his duties, services and responsibilities for the Company.
 
2.02   During the term of his employment, Executive shall devote substantially
all of his business time and attention to the business of the Company and its
subsidiaries and affiliates and shall not engage in any substantial activity
inconsistent with the foregoing, whether or not such activity shall be engaged
in for pecuniary gain, unless approved by the Board.
 
ARTICLE 3
 
TERM AND NATURE OF EMPLOYMENT
 
3.01   Executive’s employment on the basis described in this Agreement shall
commence January 1, 2011 and will terminate effective December 31, 2011, unless
terminated earlier as described in this Agreement.  Neither the Company nor
Executive shall be obligated to extend the term of this Agreement.  However,
such term shall automatically be extended for successive one (1) year periods
unless the Company or Executive elects not to do so by giving written notice to
the other not less than thirty (30) days prior to the end of the initial term or
any extension period.  The terms and conditions of this Agreement may be amended
from time to time with the consent of the Company and Executive.  All such
amendments shall be effective when memorialized by a written agreement between
the Company and Executive, following approval by the Company’s Compensation
Committee (the “Committee”).  Executive’s employment with the Company shall at
all times be on an “at will” basis, meaning that either Executive or the Company
may terminate the employment relationship at any time for any reason or no
reason; provided, however, that Executive may be entitled to certain
compensation upon termination to the extent provided in Section 6.03.
 
ARTICLE 4
 
COMPENSATION AND BENEFITS
 
4.01   During the initial term of employment, Executive shall be paid a base
salary at Executive’s current rate of Two Hundred Sixty-Five Thousand Dollars
($265,000) per year (“Base Salary”), payable in accordance with the Company’s
established pay periods, reduced by all deductions and withholdings required by
law and as otherwise specified by Executive.  The Company agrees to review
Executive’s performance and compensation in 2012 and annually
thereafter.  Executive’s Base Salary may be increased (but not decreased) in the
sole discretion of the Board; provided, however, that Executive’s Base Salary
(i) may be reduced in connection
 
 
2
 

--------------------------------------------------------------------------------

 
 
with Company compensation reductions applied to all other senior executives of
the Company and (ii) may be reduced to Two Hundred Fifty Thousand Dollars
($250,000) per year in the event of any reassignment pursuant to Section 1.02.
 
4.02   During the term of employment, in addition to payments of Base Salary set
forth above, Executive may be eligible to participate in any performance-based
cash bonus or equity award plan for senior executives of the Company, based upon
achievement of individual and/or Company goals established by the Board or
Committee.  The extent of Executive’s participation in any bonus plans shall be
within the discretion of the Board or Committee.
 
4.03   During the term of employment, Executive shall be entitled to participate
in employee benefit plans, policies, programs, perquisites and arrangements, as
the same may be provided and amended from time to time, that are provided
generally to similarly situated executive employees of the Company, to the
extent Executive meets the eligibility and other requirements for any such plan,
policy, program, perquisite or arrangement.
 
4.04   The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement.  Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses.
 
ARTICLE 5
 
VACATION AND LEAVE OF ABSENCE
 
5.01   Executive shall be entitled to twenty-two (22) business days of paid time
off (“PTO”) for each twelve (12) months of employment, in addition to the
Company’s normal holidays.  PTO includes sick days in excess of three sick days
per calendar year (as provided by the Company’s current sick leave policy) and
leaves of absence, including vacation.  PTO will be scheduled taking into
account the Executive’s duties and obligations at the Company.  PTO and sick
leave and all other leaves of absence will be taken in accordance with the
Company’s stated personnel policies.  Upon termination or expiration of the
Executive’s employment, Executive shall be entitled to compensation for any
accrued, unused PTO time in accordance with the Company’s PTO policy as of date
of termination.
 
ARTICLE 6
 
TERMINATION
 
6.01   The Company may terminate Executive’s employment at any time, with or
without Cause (as defined in Section 6.07), upon written notice to
Executive.  For the purposes of this Agreement, an election by the Company not
to extend employment pursuant to Section 3.01 shall be deemed a termination
without Cause.
 
6.02   Executive’s employment will terminate as of the date of the death or
Disability of the Executive.  “Disability” shall mean a determination by the
Board of the Company of the inability of Executive to perform the essential
functions of his job under this Agreement due to
 
3
 

--------------------------------------------------------------------------------

 
 
illness, injury, or other condition of a physical or psychological nature, with
or without a reasonable accommodation.  Such determination shall be made in good
faith by the Board, the decision of which shall be conclusive and
binding.  Executive’s consistent performance of his obligations under Sections
1.02, 2.01, and 2.02 of this Agreement are essential functions of his job.
 
6.03   On any termination of employment, Executive will be entitled to receive:
 
(a)  
Base Salary for services performed through the date of such termination, payable
on a pro-rated basis at the end of the month in which termination occurs;

 
(b)  
Accrued and unpaid vacation in accordance with Article 5; and

 
(c)  
Any interest Executive may have as a terminated employee in the Company’s 401(k)
plan or other plans in which he participated as required under the terms of such
plans.

 
Upon a termination of employment due to death or Disability, in addition to the
amounts set forth in (a), (b) and (c) above,  Executive (or, in the case of
death, his estate or beneficiaries) will be paid a pro-rated portion of any
bonus otherwise due to him under Section 4.02 above, provided such payment is
consistent with the terms of such bonus plan.  Any such bonus will be  pro-rated
based upon the number of full months Executive worked in the calendar year in
which any such bonus was earned.
 
If (x) Executive terminates Executive’s employment for Good Reason, (y) the
Company terminates Executive’s employment without Cause, or (z) Executive is an
active and full-time employee at the time of a Change in Control (as defined in
Section 6.09) and Executive’s employment is terminated within 12 months after
the Change in Control for any reason (including Good Reason) other than death,
Disability or Cause, then, in addition to the amounts set forth in (a), (b), and
(c) above, Executive will be paid an amount equal to one year of his Base
Salary, less customary withholdings.  Such Base Salary will be paid in equal
monthly installments, subject to Article 7 of this Agreement.  In addition, if
Executive is eligible to and elects to continue medical coverage from the
Company as provided by law (commonly referred to as COBRA), and continues to pay
Executive’s portion of the monthly medical insurance premiums, the Company will
continue to pay the Company’s portion of the monthly medical insurance premiums
paid at the time of termination for COBRA coverage for Executive and his
eligible dependents for a period of one year after termination of employment or
until Executive is eligible to be covered by another plan providing medical
benefits to Executive.
 
Upon a termination for any other reason, including a resignation or a
termination for Cause, Executive will receive only the amounts set forth  in
(a), (b) and (c) above.
 
Notwithstanding the foregoing, all pay and benefits to Executive upon
termination will be conditioned on Executive signing a release of claims in a
form similar to that contained in Article 10 of this Agreement.
 
6.04   During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any
 
4
 

--------------------------------------------------------------------------------

 
 
disparaging statements (whether written or oral) regarding the Company or any of
its affiliated companies or businesses, or the affiliates, directors, officers,
agents, principal shareholders or customers of any of them and (ii) the
Company’s directors and officers shall not directly or indirectly, make or
publish any disparaging statements (whether written or oral) regarding
Executive.  Information which a Company director or officer or Executive is
required to make or disclose regarding the other to comply with laws or
regulations, or makes in a pleading on the advice of litigation counsel, and
information which a Company director or officer needs to disclose for legitimate
business reasons (for example disclosure to the Company’s insurers or business
associates), shall not constitute a disparaging statement.
 
6.05   Upon any termination of Executive’s employment with the Company,
Executive will immediately return to the Company all equipment, property and
documents of the Company, including, specifically all property and documents
containing any Confidential Information (as defined in Section 8.01).
 
6.06   Upon any termination of Executive’s employment with the Company,
Executive shall be deemed to have resigned from all other positions he then
holds as an officer, employee or director or other independent contractor of the
Company or any of its subsidiaries or affiliates, unless otherwise agreed by the
Company and Executive, and will execute all documents reasonably requested of
him to confirm such resignations.
 
6.07   Any of the following events shall constitute “Cause”:
 
(a)  
Any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor, a misdemeanor involving moral turpitude, or any conduct by
Executive that has or can reasonably be expected to have a detrimental effect on
the Company or the image of its management in the eyes of the public, the
Company’s customers, or its employees;

 
(b)  
Any act of material misconduct, willful or gross negligence, or material breach
of fiduciary or other duty with respect to the Company, including, but not
limited to, embezzlement, fraud, dishonesty, or nonpayment of an obligation owed
to the Company;

 
(c)  
Any material breach of any material provision of this Agreement or of the
Company’s announced or written rules, codes or polices; provided, however, that
such breach shall not constitute Cause if Executive cures or remedies such
breach within fifteen (15) days after written notice to Executive, without
material harm or loss to the Company, unless (i) such breach is part of a
pattern of chronic breaches of the same, which may be evidenced by a report or
warning letter given by the Company to Executive; or (ii) such breach is of a
nature that it is deemed by the Board not to be curable, including situations
where the Board determines that harm or loss to the Company has already occurred
or can reasonably be expected to occur and cannot be eliminated by such cure.

 
(d)  
Any act of insubordination by Executive; provided, however, an act of
insubordination by Executive shall not constitute Cause if Executive cures or
remedies such insubordination within fifteen (15) days after written notice to
Executive, without material harm or loss to the Company, unless (i) such
insubordination is a part of a pattern of chronic insubordination, which may be
evidenced by a report or warning letter given by the Company to Executive; or
(ii) such insubordination is of a nature that it is deemed by the Board not to
be curable, including situations where the Board determines that harm or loss to
the Company has already occurred or can reasonably be expected to occur and
cannot be eliminated by such cure.

 
 
5
 

--------------------------------------------------------------------------------

 
 
 
(e)  
Any unauthorized disclosure of any Company trade secret or Confidential
Information, or conduct constituting unfair competition with respect to the
Company, including inducing a party to breach a contract with the Company; or

 
(f)  
A willful violation of federal or state securities laws or employment laws.

 
In making such determination of Cause, the Board shall act in good faith and
give Executive a reasonably detailed written notice in advance of the
termination. A resolution providing for the termination of Executive’s
employment for Cause must be approved by a majority of the members of the Board;
provided, however, that if Executive is a member of the Board, he shall not vote
on the resolution shall not be deemed to be a member of the Board for purposes
of whether a majority of its members have approved such termination. Executive’s
employment shall be deemed terminated for Cause upon the approval by the Board
of a resolution terminating Executive’s employment for Cause unless a later time
or date is specified.  For purposes of this Agreement, no act or failure by the
Executive shall be considered “willful” if such act is done by Executive in good
faith in the belief that such act is or was lawful and in the best interest of
the Company or one or more of its businesses.  In the event of a termination for
Cause, and not withstanding any contrary provision otherwise stated, Executive
shall receive only those amounts set forth in Section 6.03(a), (b) and (c).
 
6.08   Executive may terminate his employment upon sixty (60) days prior written
notice to the Company for Good Reason.  For purposes of this Agreement, “Good
Reason” means any of the following events or actions taken by the Company
without Cause:
 
(a)  
the Company or any of its subsidiaries reduces Executive’s Base Salary or base
rate of annual compensation, or otherwise changes benefits provided to Executive
under compensation and benefit plans, arrangements, policies and procedures to
be as a whole materially less favorable to Executive, other than reductions in
Base Salary permitted under Section 4.01;

 
(b)  
without Executive’s express written consent, the Company or any of its
subsidiaries significantly reduces Executive’s job authority and responsibility,
except as permitted under Section 1.02;

 
(c)  
without Executive’s express written consent, the Company or any of its
subsidiaries requires Executive to change the location of Executive’s job or
office, to a location more than fifty (50) miles from the location of
Executive’s job or office immediately prior to such required change;

 
 
6
 

--------------------------------------------------------------------------------

 
 
 
(d)  
a successor company fails or refuses to assume the Company’s obligations under
this Agreement; or

 
(e)  
the Company or any successor company breaches any of the material provisions of
this Agreement.

 
If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than sixty (60) days written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within ninety (90)
days following the facts or event alleged to give rise to Good Reason. The
Company shall, within such sixty-day notice period, have the right to cure or
remedy events or any action or event constituting “Good Reason” within the
meaning of this Section 6.08.  The failure to give such notice shall be deemed a
waiver of the right to terminate this Agreement for Good Reason based on such
fact or event.
 
6.09   “Change of Control” shall mean any one of the following:
 
(a)  
an acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) of 50% or more of either:  (1) the then outstanding Common Stock
of the Company (the “Stock”); or (2) the combined voting power of the Company’s
outstanding voting securities immediately after the merger or acquisition
entitled to vote generally in the election of directors; provided, however, that
the following acquisition shall not constitute a Change of Control:  (i) any
acquisition directly from the Company; (ii) any acquisition by the Company or
any subsidiary; (iii) any acquisition by the trustee or other fiduciary of any
employee benefit plan or trust sponsored by the Company or any subsidiary; or
(iv) any acquisition by any corporation with respect to which, following such
acquisition, more than 50% of the Stock or combined voting power of Stock and
other voting securities of the Company is beneficially owned by substantially
all of the individuals and entities who were beneficial owners of Stock and
other voting securities of the Company immediately prior to the acquisition in
substantially similar proportions immediately before and after such acquisition;
or

 
(b)  
individuals who, as of January 1, 2011, constitute the Board (the “Incumbent
Board”), cease to constitute a majority of the Board during any 12 month
period.  Individuals nominated or whose nominations are approved by the
Incumbent Board and subsequently elected shall be deemed for this purpose to be
members of the Incumbent Board; or

 
(c)  
approval by the shareholders of the Company of a reorganization, merger,
consolidation, liquidation, dissolution, sale or statutory exchange of Stock
which changes the beneficial ownership of Stock and other voting securities so
that after the corporate change the immediately previous owners of 50% of the
Stock and other voting securities do not own 50% of the Stock and other voting
securities either legally or beneficially; or

 
 
7
 

--------------------------------------------------------------------------------

 
 
 
(d)  
the sale, transfer or other disposition of all substantially all of the
Company’s assets in a transaction with a third party, other than in connection
with a joint venture or similar transaction; or

 
(e)  
a merger of the Company with another entity after which the pre-merger
shareholders of the Company own less than 50% of the stock of the surviving
corporation.

 
A “Change of Control” shall not be deemed to occur with respect to Executive if
the acquisition of a 50% or greater interest is by a group that includes the
Executive, nor shall it be deemed to occur if at least 50% of the Stock and
other voting securities owned before the occurrence are beneficially owned
subsequent to the occurrence by a group that includes the Executive.
 
6.10   The provisions of Sections 6.04, 6.05 and 6.06 shall survive the
termination of this Agreement.
 
ARTICLE 7
 
SEVERANCE PAYMENTS
 
7.01   Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Internal Revenue Code (“Section 409A”), as
clarified or modified by guidance from the U.S. Department of Treasury or the
Internal Revenue Service – in each case if and to the extent Section 409A is
otherwise applicable to this Agreement and such compliance is necessary to avoid
the penalties otherwise imposed under Section 409A.  In this connection, the
Company and Executive agree that the payments, benefits and other provisions
applicable to this Agreement, and the terms of any deferral and other rights
regarding this Agreement, shall be deemed modified if and to the extent
necessary to comply with the payout and other limitations and restrictions
imposed under Section 409A, as clarified or supplemented by guidance from the
U.S. Department of Treasury or the Internal Revenue Service – in each case if
and to the extent Section 409A is otherwise applicable to this Agreement and
such compliance is necessary to avoid the penalties otherwise imposed under
Section 409A.
 
7.02   The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes, and other amounts required by
applicable law to be withheld by the Company.
 
7.03   The provisions of this Article 7 will be deemed to survive the
termination of this Agreement for the purposes of satisfying the obligations of
the Company and Executive hereunder.
 
7.04   The total severance benefit payable to the Executive during the first six
months following the Executive’s termination of employment shall not exceed the
lesser of two times the Executive’s annual compensation or the amount specified
in Section 409A.  Any amounts that cannot be paid because of this limitation
shall be paid in a lump sum on the first day of the
 
 
8
 

--------------------------------------------------------------------------------

 
seventh month following the Executive’s termination of employment.  The
remaining amount shall be paid in installments for the duration of the
non-compete period.  Notwithstanding the above, should the Executive terminate
employment for a Good Reason, that does not constitute an involuntary
termination of employment under Section 409A, no payment shall be made until the
first day of the seventh month following the Executive’s termination of
employment.  Any amounts that cannot be paid because of this limitation shall be
paid in a lump sum on the first day of the seventh month following the
Executive’s termination of employment.
 
ARTICLE 8
 
NONDISCLOSURE AND INVENTIONS
 
8.01   Except as permitted or directed by the Company or as may be required in
the proper discharge of Executive’s employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information of the
Company.  “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of his/her
employment that is not generally known by persons outside the Company (whether
or not conceived, originated, discovered, or developed in whole or in part by
Executive).  “Confidential Information” includes but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, potential and actual customer and
product names and related information, prices, sales, inventory, personnel,
computer programs and related documentation, technical and strategic plans, and
finances.  “Confidential Information” also includes any information of the
foregoing nature that the Company treats as proprietary or designates as
Confidential Information, whether or not owned or developed by the
Company.  “Confidential Information” does not include information that (a) is or
becomes generally available to the public through no fault of Executive, (b) was
known to Executive prior to its disclosure by the Company, as demonstrated by
files in existence at the time of the disclosure, (c) becomes known to
Executive, without restriction, from a source other than the Company, without
breach of this Agreement by Executive and otherwise not in violation of the
Company’s rights, or (d) is explicitly approved for release by written
authorization of the Company.
 
8.02   Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, trade secrets, analyses, drawings, reports and
all similar related information (whether or not patentable) which relate to the
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development or existing products or services and which are conceived,
developed or made by Executive while employed by the Company or any of its
subsidiaries (“Work Product”) belong to the Company or such
subsidiary.  Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after employment by the Company) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).  For purposes of this Agreement, any
Work Product or other discoveries relating to the business of the Company or any
subsidiaries on which Executive files or claims a copyright or files a patent
application, within one year
 
9
 

--------------------------------------------------------------------------------

 
 
after termination of employment with the Company, shall be presumed to be Work
Product conceived or developed by Executive in whole or in part during the term
of his employment with the Company, subject to proof to the contrary by good
faith, written and duly corroborated records establishing that such Work Product
was conceived and made following termination of employment.
 
Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business, or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.
 
8.03   In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
 
8.04   Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.
 
8.05   The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.
 
8.06   The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.
 
ARTICLE 9
 
NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION
 
9.01   In further consideration of the compensation and benefits that have been
provided to Executive and will be provided to Executive hereunder, Executive
acknowledges that in the course of his employment with the Company he will
become familiar, and during his employment with the Company he has become
familiar, with the Company’s trade secrets and
 
10
 

--------------------------------------------------------------------------------

 
 
other Confidential Information concerning the Company and that his services have
been and will be of a special, unique and extraordinary value to the Company,
and therefore, Executive agrees that, during the period of his employment, and
for a period of two (2) years following the termination of Executive’s
employment with the Company, he shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business competing with the business of the
Company, its subsidiaries or affiliates, as defined below, and as such
businesses exist or are developing during the period of his employment, within
any geographical area in which the Company or its subsidiaries or affiliates
engage or have defined plans to engage in such businesses.  Nothing herein shall
prevent Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no participation in the business of such corporation.  For
the purposes of this Agreement, “business” or “business of the Company” means,
with respect to and including the Company and its subsidiaries or affiliates,
the design, development, marketing and sale of digital signage products and
solutions.
 
9.02   Executive agrees that during the term of his employment and for a period
of two (2) years after the termination of Executive’s employment he will not
directly or indirectly (i) in any way interfere or attempt to interfere with the
Company’s relationships with any of its current or potential customers, vendors,
investors, business partners, or (ii) employ or attempt to employ any of the
Company’s employees, including those who were employees at the Company during
the 12 months prior to Employee’s termination at the Company, on behalf of any
other entity, whether or not such entity competes with the Company.
 
9.03   Executive agrees that breach by him of the provisions of this Article 9
will cause the Company irreparable harm that is not fully remedied by monetary
damages.  In the event of a breach or threatened breach by Executive of the
provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security, and, if the Company
is successful in establishing a breach, to its reasonable attorneys’ fees and
costs.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
 
9.04   The Executive understands and agrees that any violation of this Article 9
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.
 
9.05   Executive acknowledges that the covenants in this Article 9 have been
conditions of, and were incidents to, his initial employment; are supported by
additional and adequate consideration; and are fully enforceable in accordance
with their terms.
 
9.06   The obligations contained in this Article 9 shall survive the termination
of this Agreement as described in this Article 9.
 
 
11
 

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
RELEASE
 
10.01   In exchange for the consideration provided to Executive in this
Agreement, on Executive’s own behalf and on behalf of anyone claiming any rights
through Executive, Executive fully and finally releases, waives, and gives up
all of his Claims (as defined below) against the Company and all Related Parties
(as defined below).  “Related Parties” means any parent, subsidiary,
predecessor, successor, affiliate or other organization or entity related to the
Company, and any of their past or present officers, directors, shareholders,
employees, committees, insurers, indemnitors, pension or welfare, and other
benefit plans, successors, assigns, committees, administrators, and all persons
acting on behalf of, or on instruction from the Company or any other related
organization or entity.  “Claims” as used in this Agreement means, all claims,
actions, causes of action, demands, and rights Executive has or may have against
the Company or any Related Parties, arising out of any acts, facts, events, or
decisions which occurred in whole or in part before Executive signed this
Agreement whether or not Executive now knows about or suspects them and whether
past or present, including, without limitation, any rights to severance or other
payments pursuant to the Original Agreement.  “Claims” includes but is not
limited to, all such claims for damages, compensation, expenses (including
attorneys’ fees) and any other form of relief, regardless of the law or legal
theory on which such claim is based and includes but is not limited to all
claims under the federal Age Discrimination in Employment Act (“ADEA”), the
Older Worker’s Benefit Protection Act, Title VII of the Civil Rights Act, the
Civil Rights Act of 1991, the American with Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Minnesota
Human Rights Act, as each may have been amended, and all claims of any nature
under any other federal, state, or local statute, ordinance or other law or
legal theory, including any based on wrongful discharge, breach of any contract,
promissory estoppel, emotional distress, defamation, negligence, invasion of
privacy, or any other theory, and including all claims related in any way to
Executive’s relationship with the Company, including his employment, prior to
the date he signs this Agreement, all claims for any past compensation or
benefits, and all claims of any nature relating to the January 1, 2011 changes
in Executive’s terms and conditions of employment or to possible changes in the
nature of his employment pursuant to Section 1.02, all as contemplated in this
Agreement.  Executive understands that Executive is giving up all of his Claims
as described above.  Executive will not bring any lawsuits against the Company
or any Related Party relating to any of his Claims. Executive acknowledges and
agrees that he has been paid in full for all past wages and benefits due to him
by the Company.
 
10.02   This release does not bar those few claims that cannot legally be waived
under applicable law, including Executive’s right to challenge whether this
Agreement constitutes a knowing and voluntary waiver of claims within the
meaning of the Older Workers’ Benefit Protection Act.  This release also does
not bar Executive from filing a claim with the EEOC (Equal Employment
Opportunity Commission) or participating in an EEOC proceeding, but if any
administrative or other claims are pursued on Executive’s behalf, Executive
understands that this Agreement will act as a bar to any individual damages or
other relief for Executive as to all Claims released in Section 10.01.  To the
fullest extent allowed by applicable law, it is Executive’s intent to waive all
of his Claims and to have this Article 10 be interpreted as a full and general
release of all Claims.
 
 
12
 

--------------------------------------------------------------------------------

 
10.03   Executive may revoke or rescind (referenced hereinafter as “revoke” or
“revocation”) his release of claims under this Agreement within 15 days after he
signs it.  He may do so by providing written notice of such revocation to the
Company c/o Gregory T. Barnum at 8170 Upland Circle, Chanhassen, MN 55317 within
the 15-day period. Such revocation may be hand delivered or mailed certified
mail, return receipt requested and postmarked within the 15 day period.  This
15-day period will include and not be in addition to the 7-day revocation period
under the ADEA.  If he revokes such release, this Agreement will be null, void
and of no effect.
 
10.04   Executive acknowledges that he has been given at least 21 days in which
to consider this Agreement.  Modifications to this Agreement, whether material
or not, will not and have not restarted the 21 day consideration period.
Executive represents that if he signs the Agreement before the 21 day period
expires, he does so voluntarily and because he does not need the 21 day period
to consider the Agreement. Executive further acknowledges that by this Section
10.04 he is being advised to consult an attorney regarding the terms of this
Agreement before he signs it.  Executive  acknowledges that he has read and
understands the terms of this Agreement and that he is voluntarily and without
duress entering into this Agreement with full knowledge of its implications.
 
10.05   The provisions of this Article 10 shall survive termination of this
Agreement indefinitely.
 
ARTICLE 11
 
MISCELLANEOUS
 
11.01   Governing Law.  This Agreement shall be governed and construed according
to the laws of the State of Minnesota without regard to conflicts of law
provisions.  The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise required to be resolved by
arbitration pursuant to Section 11.06, such dispute shall be resolved only in
the District Court of Hennepin County, Minnesota, or the United States District
Court for Minnesota, and each party hereto unconditionally (a) submits for
itself in any proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Hennepin County, Minnesota District Courts or the United States Federal
District Court for Minnesota, and agrees that all claims in respect to any such
proceeding shall be heard and determined in Hennepin County, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 11.08; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Minnesota.
 
13
 

--------------------------------------------------------------------------------

 
11.02   Successors.  This Agreement is personal to Executive and Executive may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity.  This
Agreement may be assigned by the Company.  The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, of all or substantially all the business or assets
of the Company, expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.  In such event, the term “Company,” as used in this
Agreement, shall mean the Company as defined above and any successor or assignee
to its business or assets which by reason hereof becomes bound by the terms and
provisions of this Agreement.
 
11.03   Waiver.  The waiver by the Company of the breach or nonperformance of
any provision of this Agreement by Executive will not operate or be construed as
a waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.
 
11.04   Entire Agreement; Modification.  This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings, if any, between the
parties relating to the subject matter of this Agreement.  The parties agree
that this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement.  Except for modifications described in
Section 1.02, 3.01 and 4.01, this Agreement shall not be changed or modified
except by a written document signed by the parties hereto.
 
11.05   Severability and Blue Penciling.  To the extent that any provision of
this Agreement shall be determined to be invalid or unenforceable as written,
the validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected.  If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.
 
11.06   Arbitration.  Any dispute, claim or controversy arising under this
Agreement shall, at the request of any party hereto be resolved by binding
arbitration in Hennepin County, Minnesota by a single arbitrator selected by the
Company and Executive, with arbitration governed by The United States
Arbitration Act (Title 9, U.S. Code); provided, however, that a dispute, claim
or controversy shall be subject to adjudication by a court in any proceeding
against the Company or Executive involving third parties (in addition to the
Company or Executive).  Such arbitrator shall be a disinterested person who is
either an attorney, retired judge or labor relations arbitrator.  In the event
the Company and Executive are unable to agree upon such arbitrator, the
arbitrator shall, upon petition by either the Company or Executive, be
designated by a judge of the Hennepin County District Court.  The arbitrator
shall have the authority to make awards of damages as would any court in
Minnesota having jurisdiction over a dispute between employer and Executive,
except that the arbitrator may not make an award of exemplary damages or
consequential damages.  In addition, the Company and Executive agree
 
 
14
 

--------------------------------------------------------------------------------

 
that all other matters arising out of Executive’s employment relationship with
the Company shall be arbitrable, unless otherwise restricted by law.
 
(a)  
In any arbitration proceeding, each party shall pay the fees and expenses of its
or his own legal counsel.

 
(b)  
The arbitrator, in his or her discretion, shall award legal fees and expenses
and costs of the arbitration, including the arbitrator’s fee, to a party who
substantially prevails in its claims in such proceeding.

 
(c)  
Notwithstanding this Section 11.06, in the event of alleged noncompliance or
violation, as the case may be, of Articles 8 or 9 of this Agreement, the Company
may, at its discretion, alternatively apply to a court of competent jurisdiction
for a temporary restraining order, injunctive and/or such other legal and
equitable remedies as may be appropriate.

 
11.07   Legal Fees.  If any contest or dispute shall arise between the Company
and Executive regarding any provision of this Agreement, and such dispute
results in court proceedings or arbitration, a party that prevails with respect
to a claim brought and pursued in connection with such dispute, shall be
entitled to recover its legal fees and expenses reasonably incurred in
connection with such dispute.  Such reimbursement shall be made as soon as
practicable following the resolution of the dispute (whether or not appealed) to
the extent a party receives documented evidence of such fees and expenses.
 
11.08   Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to Executive at his residence
address appearing on the records of the Company and to the Company at its then
current executive offices to the attention of the Board.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt.  No
objection to the method of delivery may be made if the written notice or other
communication is actually received.
 
11.09   Survival.  The provisions of this Article 11 shall survive the
termination of this Agreement, indefinitely.
 
IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.
 
WIRELESS RONIN TECHNOLOGY, INC.




By  /s/ Gregory T.
Barnum                                                                       
      Gregory T. Barnum
      Chairman


15
 

--------------------------------------------------------------------------------

 


EXECUTIVE




By /s/ Scott W.
Koller                                                                          
      Scott W. Koller

16 
 

--------------------------------------------------------------------------------

 
